Case 1:19-cr-00531-ALC Document 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Soe ee ee OX
UNITED STATES OF AMERICA INFORMATION
~ Ve i9 Cr.)
JOSEPH PERLMAN,
Defendant. :
- oe JUDGE CARTER
COUNT ONE

(Conspiracy to Commit Wire Fraud)

The United States Attorney charges:

1. From at least in or about October 2018, up to and
including in or about April 2019, in the Southern District of
New York and elsewhere, JOSEPH PERLMAN, the defendant, and
others known and unknown, willfully and knowingly, did combine,
conspire, confederate, and agree together and with each other to
commit wire fraud, in violation of Title 18, United States Code,

Section 1343.

2. Tt was a part and an object of the conspiracy that
JOSEPH PERLMAN, the defendant, and others known and unknown,
willfully and knowingly, having devised and intending to devise
a scheme and artifice to defraud, and for obtaining money and
property by means of false and fraudulent pretenses,

representations, and promises, for the purpose of executing such

 
Case 1:19-cr-00531-ALC Document 2 Filed 07/24/19 Page 2 of 4

scheme and artifice and attempting so to do, would and did
transmit and cause to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose
of executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343, to wit, PERLMAN participated
in a scheme to obtain and steal advance fees provided by victims
in exchange for fraudulent standby letters of credit and
executed such scheme through the use of interstate wires
including emails and telephone calls.
(Title 18, United States Code, Section 1349.)
FORFEITURE ALLEGATION

3. As a result of committing the offense alleged in Count
one of this Information, JOSEPH PERLMAN, the defendant, shall
forfeit to the United States, pursuant to Title 18, United
States Code, Section 98i(a)(1)(c}, and Title 28 United States
Code, Section 2461(c), any and all property, real and personal,
that constitutes or is derived from proceeds traceable to the
commission of the said offense, including but not limited to a
sum of money in United States currency representing the amount
of proceeds traceable to the commission of the said offense that

the defendant personally obtained.

 

 
Case 1:19-cr-00531-ALC Document 2 Filed 07/24/19 Page 3 of 4

Substitute Asset Provision
4, If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;
b, has been transferred or sold to, or deposited

with, a third person;

a. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or
e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable
property.
(Title 18, United States Code, Section 981;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

Reakpay & Br

GEOFFREY S. HERMAN
United States Attorney

 
Case 1:19-cr-00531-ALC Document 2 Filed 07/24/19 Page 4 of 4

Form No. USA-338-274 {Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Vv.

JOSEPH PERLMAN

Defendant.

 

INFORMATION
19 Cr. {}
{18 U.S.C. § 1349.)

GROFFREY S. BERMAN
United States Attorney

 

 

 

 

 

 
